DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner has made an informal examiner’s amendment as title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The title has been changed to the following: --HYBRID MEMORY DEVICE USING DIFFERENT TYPES OF CAPACITORS AND OPERATING METHOD THEREOF—

Allowable Subject Matter
Claims 1-8, 11-17, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not appear to disclose (as recited in claim 1):
The second signal comprising the second read request is received from the controller after the first signal comprising the first read request; and 
reading, in response to the second read request, the data from the second memory cell based at least in part on transferring the data from the first memory cell to the second memory cell.

The prior art does not appear to disclose (as recited in claims 4 and 14):
wherein a substrate comprises the first memory cell and the second memory cell and comprises a first memory array comprising memory cells of the first cell type and a second memory array comprising memory cells of the second cell type, and wherein a quantity of memory cells of the first memory array is greater than a quantity of memory cells of the second memory array.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/13/2021